[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:        November 1, 1994 Date of Application:     November 1, 1994 Date Application Filed:  November 1, 1994 Date of Decision:        April 25, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of New London.
Docket Number: CR 10-215930.
Peter Scillieri, Esq., Defense Counsel, for Petitioner.
Michael Regan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner, who was twenty-six years of age at the time of sentencing, was convicted following a plea of guilty, of Assault on a peace officer, in violation of General Statutes CT Page 5546 § 53a-167c. He was sentenced to a term of four years consecutive to a sentence being served at the time. The sentence imposed was the cap under a plea agreement — the petitioner reserving the right to argue for less.
The assault took place on November 19, 1993 at the J.B. Gates Correctional Institution where the petitioner was an inmate. When a correctional officer found a "shank" on the petitioner's brother, who was also an inmate, during a routine inspection, the brother began to struggle with the officer. The petitioner along with other inmates joined in the melee, inciting others. Several officers were struck with one requiring ten stitches to his face from the injuries inflicted.
The petitioner has a criminal record replete with violent crimes. It includes two robbery third degree charges involving purse snatchings; assault, 1st degree and 4 counts of attempted assault, 1st degree, and a prior assault on a peace officer.
At the time of this offense, he was serving a sentence of thirty years, execution suspended after fifteen years for those earlier assaults, which involved firing a shotgun at several police officers.
Petitioner's counsel asks the Division to consider the administrative sanctions imposed by the Department of Corrections which included one year or more of segregation and the loss of one year of good time.
Our function is to review the appropriateness of the sentence imposed pursuant to the criteria set out in § 942 of the Practice Book.
This was a serious offense endangering the safety and welfare of employees of the Department of Corrections. The pre-sentence report recommended that the maximum term allowed be imposed.
The sentencing court stated "Under the circumstances of this case, in view of the seriousness of the matters involved here, and in view of your criminal record, I cannot go under that recommendation." (4 years).
For the same reasons articulated by the sentencing court, the Division concludes the sentence imposed was appropriate and it is affirmed. CT Page 5547
KLACZAK, J.
NORKO, J.
STANLEY, J.
Klaczak, Norko and Stanley, J.s, participated in this decision.